OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 25, 1950, under the name of Jacob Gottlieb. By order of this court dated July 15, 1985, the respondent was suspended pending the further order of this court.
*219On March 23, 1987, the respondent entered a plea of guilty in the Supreme Court, Kings County, to a charge of grand larceny in the second degree (see, Penal Law former § 155.35) a class D felony.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Niehoff, JJ., concur.